DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 02/15/2022, with respect to claims 51, 58 and 65 have been fully considered and are persuasive.  The rejections of pending claims 51, 58 and 65 have been withdrawn. 

Claims Status
   Claims 51-54, 56-61, 63-67 and 69-73 are currently pending in the application.
   Claims 55, 62 and 68 have been cancelled.
  Claims 71-73 are new claims.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-53,56-60,63-66 and 69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3-5,7,11,13-15,17 of US 9,591,365 B2 (‘365), and over claims 1,4-5,7,11,14-15 and 17 of US 10,110,961 B2 (‘961) and over claims 1,2,4,9-10 and 12 of US 10,869,094 B2 (‘094). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 51-53,56-60,63-66 and 69 and patent claims 1,3-5,7,11,13-15 and 17 of U.S. 9,591,365 B2 (‘365) are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof. Therefore, claim 51 of the pending application is generic to all that is recited in the claims 1 and 7 of the conflicting patent. That is, claim 51 of the pending application is anticipated by claims 1 and 7 of the conflicting patent. Claims 58 and 65 in the pending application and claims 1,7,11 and 17 in the conflicting patent, respectively, are analyzed similarly. Also, the corresponding dependent claims 52-53,59-60,66 and 69 of the pending application and the conflicting claims 3-5,13-15 are analyzed similarly. 
Similarly analyzed, Claims 51-53,56-60,63-66 and 69 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims over claims 1,4-5,7,11,14-15 and 17 of US 10,110,961 B2 (‘961) and over claims 1,2,4,9-10 and 12 of US 10,869,094 B2 (‘094).
Further, Claims 56, 63 and 69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent ‘365 in view of US 2009/0235201 A1 to Baalbergen et al.
As to claims 56,63 and 69, Baalbergen discloses determining if the amount of pressure is high or low; if the amount of pressure is determined to be low, in response to determining that the amount of pressure is low, playing the media asset at a fast forward speed; and if the amount of pressure is determined to be high, in response to determining that the amount of pressure is high, ending the play of the media asset at the fast forward speed (page.3, ¶0036, ¶0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freed with the teaching as taught by Baalbergen in order to provide a fast-forwarding and/or skip-backwards speed in correlation to the amount of pressure received by the user through the pressure sensitive input device.
Further, Claims 56, 63 and 69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent ‘365 in view of US 2003/0227406 A1 to Armstrong.
As to claim 57, 64 and 70, Armstrong discloses in response to determining that the amount of pressure is low, playing the media asset at a first fast forward speed; and in response to determining that the amount of pressure is high, playing the media asset at a second fast forward speed, wherein the second fast forward speed is greater than the first fast forward speed (page.3, ¶0020).
 Armstrong in order to provide a specific pace or speed based on the amount of pressured received from the users.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-53, 58-60, 65-66 and 71-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 8773389 B1 to Freed.
As to claims 51, 58 and 65, Freed discloses a method/ a system comprising: an input/output (1/0) circuitry configured to comprising(see fig.8-9; col.14,ll.49-67): receiving a user input while a media asset is playing (see fig.9-11; col.16,ll.13-16); a control circuitry communicably coupled to the I/O circuitry (see fig.8; col.14,ll.53-58), wherein the control circuitry is configured to: determining an amount of pressure provided see fig.9-11; col.16,ll.16-19); selecting a supplemental content associated with the media asset based on the amount of pressure (see fig.9-11; col.16,ll.35-37); and generating for display the selected supplemental content while the media asset continues to be played (see fig.9-11; col.16,ll.37-46).
As to claims 52, 59 and 66, Freed further discloses wherein the selecting a supplemental content associated with the media asset based on the amount of pressure comprises: selecting a type of a summary of the supplemental content based on the amount of pressure; and identifying the supplemental content to the selected type of the summary (see fig.9-11; col.16, ll.11-col.17, ll.24).
As to claims 53 and 60, Freed further discloses wherein the type of summary comprises one or more of audio, video, and textual summary and highlights (see fig.9-11).
As to claims 71-73,  Freed further discloses wherein the selecting a supplemental content associated with the media asset based on the amount of pressure comprises selecting between a first supplemental content and a second supplemental content different from the first supplemental content, wherein the first supplemental content is selected if the amount of pressure is a first amount of pressure and the second supplemental content is selected if the amount of pressure is a second amount of pressure different from the first amount of pressure(see fig.9-11; col.16, ll.11-col.17, ll.24).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 56, 63 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over US 8773389 B1 to Freed in view of US 2009/0235201 A1 to Baalbergen et al.
As to claim 56, 63 and 69, Freed does not explicitly discloses determining if the amount of pressure is high or low; if the amount of pressure is determined to be low, in response to determining that the amount of pressure is low, playing the media asset at a fast forward speed; and if the amount of pressure is determined to be high, in response to determining that the amount of pressure is high, ending the play of the media asset at the fast forward speed.
Baalbergen discloses determining if the amount of pressure is high or low; if the amount of pressure is determined to be low, in response to determining that the amount page.3, ¶0036,¶0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freed with the teaching as taught by Baalbergen in order to provide a fast-forwarding and/or skip-backwards speed in correlation to the amount of pressure received by the user through the pressure sensitive input device.

Claims 57, 64 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over US 8773389 B1 to Freed in view of US 2003/0227406 A1 to Armstrong.
As to claim 57, 64 and 70, Freed does not explicitly discloses in response to determining that the amount of pressure is low, playing the media asset at a first fast forward speed; and in response to determining that the amount of pressure is high, playing the media asset at a second fast forward speed, wherein the second fast forward speed is greater than the first fast forward speed.
Armstrong discloses in response to determining that the amount of pressure is low, playing the media asset at a first fast forward speed; and in response to determining that the amount of pressure is high, playing the media asset at a second fast forward speed, wherein the second fast forward speed is greater than the first fast forward speed (page.3, ¶0020).
 Armstrong in order to provide a specific pace or speed based on the amount of pressured received from the users.

Allowable Subject Matter
Claims 54,61 and 67 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424